DETAILED ACTION
Claims 1 – 6, 9, 11, 13 - 20 of U.S. Application No. 16339412 filed on 04/04/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Martin Moynihan on 12/30/2021.
The application has been amended as follows: 
Please amend the last paragraph of claim 1 to read:


--wherein for a subset of the plurality of wires (22) the order thereof is only changed within the respective wire group (D) hence only within one phase (A,B,C), so that the mutual eddy currents induction of wires  belonging to different phases (A,B,C) on each other is reduced.--




Allowable Subject Matter
Claims 1 – 6, 9, 11, 13 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the limitations of claim 1, “…wherein the same number of wires per phase is associated with each group, wherein members of one group (G) are arranged immediately adjacent at least in the region of the limbs (28, 30) and one behind the other in the longitudinal direction (L) of the coil winding (20), wherein an upwardly directed limb (28) of the members of the first group (G) overlaps a downwardly directed limb (30) of a member of the second group (G), the groups (G) each have at least two wire groups (D), each wire group (D) having at least two of the plurality of wires (22), wherein a corresponding wire group (D) of the second group (G) is associated with each wire group (D) of the first group (G), wherein an upwardly directed limb (28) of a member of the wire group (D) of the first group (G) overlaps a downwardly directed limb (30) of a member of the corresponding wire group (D) of the second group (G), the wires of one wire group (D) having the same phase (A,B,C) and in a manner distributed over the entire length of the coil winding in the longitudinal direction (L), winding overhangs (32, 34) of at least one first wire of one wire group (D) protrudes in relation to the longitudinal direction (L) beyond the winding overhang (28, 30) of at least one second wire of said wire group (D) along the longitudinal direction (L) , wherein for a subset of the plurality of wires (22) the order thereof is only changed within the respective wire group (D) hence only within one phase (A,B,C), so that the mutual eddy currents induction of wires  belonging to different phases (A,B,C) on each other is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832